986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jay Scot RILEY, Plaintiff-Appellant,v.R. A. YOUNG;  W. D. Blankenship;  D. L. Smith;  P. L.Huffman; Karen Polinsky, Defendants-Appellees.
No. 92-6712.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 7, 1993Decided:  February 17, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-91-429-R)
Jay Scot Riley, Appellant Pro Se.
William Rundahl Coleman, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Jay Scot Riley appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Riley v. Young, No. CA-91-429-R (W.D. Va.  June 23, 1992).  We deny Riley's "Motion for Order Stipulating Additional Law Library Time," his "Motion for Defendant-Appellee Huffman to Return Legal Materials," and his "Motion to Produce Records."  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED